Title: To John Adams from David Ramsay, 14 May 1786
From: Ramsay, David
To: Adams, John


     
      Sir,
      New-York May 14th 1786
     
     Your favor of the 9th of February with the pamphlet inclosed came to hand on the 13th instant for which please to accept my thanks.
     Your official dispatches of the 4th of March contain very important intelligence. I am not distressed at the footing on which the

British put their tenure of the western posts. It will promote the general cause of justice & restrain our legislatures from interfering in private contracts which they are too apt to do.
     The Algerine depredations have made more converts to the necessity of vesting Congress with larger powers and of supporting public credit than the many labored addresses heretofore presented to the public. I hope for much good out of these partial evils.
     Mr Dilly has declined publishing my history from an apprehension that it would expose him to prosecutions. I cannot but be of opinion that his apprehensions are ill founded. I expect the end of the matter will be a pirated edition & that mine will remain unsold. I flatter myself he will make no difficulty in furnishing you with the copy designed for your own use.
     Congress have now seven eleven States on the floor. Shame to tell for the first six months we did not for four days exceed eight. A strange langour seemed to prevail; but I hope it is going off. When the contents of your last dispatches are communicated confidentially to the Governors I think they will produce salutary consequences. The British posts will effect a repeal of every legal impediment to the recovery of debts. The Foreign debt will force on us systems of revenue which will also comprehend the Domestic debt. Things for some time past have been proceeding from bad to worse. I trust we have already reached the point of ultimate depression from which public affairs will revert in a direction contrary to what they have lately been in. The States seem generally impressed with ideas of the necessity of commercial systems. Almost all have appointed deputies to attend the proposed convention in Annapolis. A plan will shortly be brought into Congress to recommend a continental convention for the purpose of enlarging the powers of Congress. Our government hitherto has rather been advisory than an efficient system. You do me great honor by proposing requesting a continuance of my correspondence. Your letters have given me infinite pleasure & have established your reputation in the minds of every member of Congress as not only the industrious but the able Statesman. In this opinion no one joins more heartily than he who has the honor to subscribe himself— / with the most exaulted / sentiments of respect & esteem / your most obedient & / very humble servant
     
      David Ramsay.
     
    